Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing One Jake Brown Road Old Bridge, NJ 08857 Tel: 732-679-4000 Fax: 732-679-4353 www .blondertongue.com FOR IMMEDIATE RELEASE: Blonder Tongue Reports 2008 Year End & Fourth Quarter Results OLD BRIDGE, NEW JERSEY, February 26, 2009  Blonder Tongue Laboratories, Inc. (NYSE Alternext US: BDR) today announced its sales and results for the year and fourth quarter ended December 31, 2008. Net sales increased $2,308,000, or 7.0%, to $35,320,000 for the year ended December 31, 2008 from $33,012,000 for the year ended December 31, 2007. The increase in sales for the year is primarily attributed to an increase in sales of digital products and contract manufactured product, offset by a decrease in sales of analog headend and distribution products. For the year ended December 31, 2008 and 2007, respectively, digital product sales were $10,940,000 and $5,837,000, contract manufactured product sales were $1,369,000 and $81,000, analog headend product sales were $13,827,000 and $16,170,000 and distribution product sales were $5,587,000 and $6,670,000. Loss from continuing operations after income taxes was $(86,000), or $(0.01) per share, for the year ended December 31, 2008 compared to $(253,000) or $(0.04) per share for the comparable period in 2007. An increase in inventory reserve of $799,000 in 2008 and $314,000 in 2007 increased the cost of sales, thereby negatively affecting the profit for each of these years. Loss from discontinued operations was $(325,000), or $(0.06) per share, for the year ended December 31, 2008 compared to $(308,000) or $(0.05) per share for the comparable period in 2007. The discontinued operations were the result of the previously announced decision by the Company to cease operations of its wholly-owned subsidiary, Hybrid Networks, LLC, and dispose of its assets. Net sales increased $1,873,000, or 22.6%, to $10,165,000 for the fourth quarter ended December 31, 2008 from $8,292,000 for the comparable period in 2007. The increase in sales for the quarter is primarily attributed to an increase in sales of digital products, contract manufactured product and analog headend products, offset by a decrease in sales of distribution products. For the fourth quarter ended December 31, 2008 and 2007, respectively, digital product sales were $3,704,000 and $1,827,000, contract manufactured product sales were $318,000 and $81,000, analog headend product sales were $4,107,000 and 3,685,000 and distribution product sales were $1,291,000 and $1,555,000. Income from continuing operations after income taxes was $544,000, or $0.09 per share, for the quarter ended December 31, 2008 compared to $642,000 or $0.10 per share for the comparable period in 2007. Commenting on the year-end 2008 results, James A. Luksch, Chief Executive Officer, said, The fourth quarter of 2008 demonstrates the continuation of a positive trend at Blonder
